PER CURIAM.
The Missouri National Education Association appeals the decision of the district court denying tenure protection to teachers formerly employed by the Special School District of St. Louis County and to be employed by the St. Louis Career Education District. In light of the opinion filed today in consolidated appeals numbers 96-2881, 96-3259, 96-3265, 96-3267, 96-3885, 97-1736, 97-1737, 97-1760, and 97-2378, we remand this matter to the district court to consider with the consolidated cases and to enter an order after making findings of fact and conclusions of law.